No. 04-01-00206-CV
IN THE BEST INTEREST AND PROTECTION OF G.W.

From the County Court, Kerr County, Texas
Trial Court No. 2001-022
Honorable Frederick Henneke, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:	April 4, 2001
APPEAL DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motions.  Therefore, we grant the motion and dismiss
this appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of this appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH